c Fr{uay
 7-3-15



                                    Dear, Clerk Abel Acosta




       I'm contacting you because someone filed an 11,07 in my behalf
 without       my   permission         or    consent. On May 26 2015 you received
 a     writ    of   1107      Tr.      Ct. No. W92-45734-S(B) WR-67,483-12 , it
 was     dismissed     June       24      2015.   Could   you please sned me a copy   ~

 of     that    writ   so     I     can     find out who filed it and what errors
 they      used,    because       unable to proceed without that information.


       Thank you for your time and effort in this matter.



                                                              Sincerely,




                                                          #654840
                                                          3060 FM 3514
                                                          Beaumont, Tx    7770~




                                                             fR1(E(C[E[~ED ~N
                                                           ~OFCRtMINAl A~IYEALS
                                                                 JUL   0~ ~015